— In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Queens County (Jackman-Brown, J.), dated January 3, 2013, which denied his motion, in effect, to compel disclosure of all underlying data, empirical test results, records, and notes utilized by a court-appointed forensic evaluator in preparing a report dated October 6, 2011.
Ordered that the order is affirmed, with costs.
Under the particular circumstances presented here, the plaintiff failed to establish his entitlement to the relief sought (see CFLR article 31). Rivera, J.P., Balkin, Leventhal and Cohen, JJ., concur.